Citation Nr: 9917143	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran has approximately 25 years of active duty, to 
include the period from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted claims of service connection 
for otitis media, a hiatal hernia, bilateral pes planus with 
left calcaneal spur, tinea pedis and plantar warts, 
degenerative disc disease at L5-S1, a medial malleolus right 
ankle spur, medial malleolus left ankle spurring, patellar 
tendonitis of the left knee, and a right hip cyst, and denied 
claims of entitlement to service connection for status post 
excision and stripping of vericose vein of the right thigh 
and phlebitis, as well as bilateral hearing loss and 
tinnitus.  A timely notice of disagreement and substantive 
appeal were received only as to the denials of bilateral 
hearing loss and tinnitus.  In September 1998, the RO granted 
service connection for tinnitus.


FINDINGS OF FACT

1.  The claims file does not contain credible medical 
evidence showing that the veteran currently has bilateral 
hearing loss.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has bilateral hearing loss as a 
result of his service, specifically as a result of duties 
aboard jets which exposed him to acoustic trauma.  In March 
1998, the RO denied his claim as not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  To establish that a claim for service 
connection is well grounded, a veteran must demonstrate, 
among other things, a medical diagnosis of a current 
disability.  See  Epps v. Gober, 126 F. 3d. 1464 (1997).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.


The veteran's service medical records show that the veteran 
received periodic flying/class III examinations, which 
included audiometry testing, on approximately an annual basis 
between 1980 and 1996.  These reports, and the remainder of 
the veteran's service medical records, are silent as to 
complaints, treatment or a diagnosis involving bilateral 
hearing loss.  They do not include any audiometry results 
which indicated hearing loss as defined in 38 C.F.R. § 3.385.

Post-service medical evidence includes a VA audio examination 
report, dated in November 1997, which shows that the veteran 
complained of a hissing sound, and drainage in his ears.  The 
examiner indicated that the veteran did not complain of 
hearing loss, but that he had been told to get his hearing 
checked by Air Force examiners because he had high frequency 
hearing loss.  The results from the audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
5
10
LEFT
15
10
5
5
5

Speech audiometry revealed a speech recognition ability of 
100 percent in the left ear and 96 percent in the right ear.  
Average decibel loss was 6 in the left ear and 11 in the 
right ear.  The examiner stated that the veteran's HTL's 
(hearing threshold levels) were within normal limits through 
6,000 Hz, with excellent speech discrimination scores. 

A VA audio examination report, dated in September 1998, shows 
that the veteran complained of a "popping" in his ears 
which was accompanied by a loss of hearing. The results from 
the audiological examination revealed pure tone thresholds, 
in 

decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
0
LEFT
15
15
10
5
0

Speech audiometry revealed a speech recognition ability of 96 
percent in the left ear and 96 percent in the right ear.  
Average decibel loss was 7 in the left ear and 11 in the 
right ear.  The examiner stated that the veteran had normal 
hearing in both ears. 

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Brammer 
 v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In this case, the Board 
notes that the claims file does not contain competent 
evidence showing that the veteran currently has bilateral 
hearing loss, and that the veteran's VA examination reports 
dated in November 1997 and September 1998 do not show that he 
has bilateral hearing loss, as defined by 38 C.F.R. § 3.385. 

The Board has considered the veteran's statements submitted 
in support of his arguments that he has bilateral hearing 
loss as a result of his service.  However, while the 
veteran's statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence that shows that he currently has bilateral hearing 
loss, as defined by the applicable regulation.    Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for bilateral 
hearing loss must be denied as not well grounded. 


To the extent that the veteran has reported that Air Force 
examiners have told him that he has hearing loss, VA has a 
duty to advise the veteran that should he obtain medical 
evidence in support of this argument, it may be sufficient to 
renew his claim.  See McKnight v. Gober, 131 F. 3d 1483 (Fed. 
Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for bilateral hearing loss is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

